DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Accordingly claims 1-6 and 8-22 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 16 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 line 13-15 and similarly claims 16 and 19 read “the heater element being directly in contact with a surface the capillary element facing away from the capillary element”. However, the specifications do not disclose a direction of facing of the heating element or a direction of facing of the surface of the capillary element having the heating element directly thereon.
Additionally, it is unclear if the heating element or the wall directly contacting the heating element is facing away from the capillary element. It is best understood that the surface of the capillary element having direct contact to the heating element is on an exterior of the capillary element, for example the wall directly contacting the heating element is not on an interior wall side of a tubular capillary element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 6, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski (US 2007/0107879) in view of Lord (US 20150208728), Kotary (US 2004/0065750) and Hendrick (WO 2016/108694 A1).

Regarding claim 1, Radomski discloses (Fig-2-4-6) a vaporiser assembly for an aerosol-generating system, comprising: cigarette 
a capillary element (1 and 2) made of porous glass (porous sintered glass [0028]), the capillary element having a first end and a second end (opposite ends of stacked components 1 with 2), the first end of the capillary element configured to be fluidically connected to a liquid storage portion (liquid reservoir 3, figure 6) containing a liquid aerosol-forming substrate (liquid of liquid reservoir 3 [0028]), a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]); and 
a heater element (9 at end 2, [0028]) disposed at the second end of the capillary element, the heater element 
Radomski is silent regarding wherein the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element, the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Additionally Kotary teaches (Fig-1) a capillary wicking vaporizing system providing smaller pores in areas where a capillary system (3) would be susceptible to leaks (“the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” [0045], element 3 is a wick and as such provides capillary movement and may be further heated at the vaporizing wick end to aid movement and vaporization “The present wick-based delivery system can also be combined with an electric heater to facilitate the release of the vaporizable material into the ambient air” [0047]).
The advantage of having smaller pore sizes of a capillary element placed at exposed leak prone areas, is to provide vaporization from the pre-vapor fluid while preventing leakage of the pre-vapor fluid at leak susceptible areas “the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” [0045]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski as already modified by Lord with Kotary, by modifying the gradient of pores of Radomski to include the smaller sized pores at leak susceptible areas of the capillary component of Kotary, to inhibit leaks at leak susceptible areas. 
Radomski is silent regarding the heater element being directly in contact with a surface the capillary element.
However Hendrick teaches a capillary wicking vaporizing system having a capillary element surface (surface of porous ceramic layer) being directly in contact the heater element, emphasis added “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.

Regarding claim 2, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the capillary element has a cylindrical shape (cylindrical shape [0026]) with a first surface at the first end and a second surface at the second end (top of 2 opposite bottom of 1), and the heater element is disposed on the second surface of the capillary element (heater 9 with wall 12 as heat source, controlled by temperature sensors 10 and 11 on heater component  portion of 12 [0023], [0026]).

Regarding claim 3, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is provided at a circumferential surface of the capillary element adjacent to the second end of the capillary element (heater 9 with wall 12 as heat source, controlled by temperature sensors 10 and 11 on heater component portion of 12 [0023], [0026]).

Regarding claim 4, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the heater element is an electric resistance heater (resistance element of heater shown with squiggled lines of 9, alternatively see claim 5).

Regarding claim 6, Radomski discloses the vaporiser assembly according to claim 1, Radomski further discloses wherein the pore size gradient of the capillary element is linear (“cone” transition between components 1 and 2 provides linear transition of pore size [0026]).
Further see modification in claim 1 of Radomski in view of Lord, wherein the single porous structure has a gradient of pore size, replacing the two conical porous structures of Radomski, to increase efficiency of fluid transfer (further see Lord [0028-0029]).


Regarding claim 16, Radomski discloses an aerosol-generating system, comprising: 
a main body including a housing (12), a power supply (of heating element 9, of temperature sensors 10/11), electric circuitry (of heating element 9, of temperature sensors 10/11), and a vaporiser assembly (porous components 1/2 heater 9), 
the vaporiser assembly including a capillary element (1/2) and a heater element (9 with 12), the capillary element made of porous glass (“porous sintered glass” [0026]), the capillary element having a first end (at/in liquid 3) and a second end (portion of 2 opposite 1), the heater element disposed at the second end of the capillary element (at end of capillary element not in reservoir [0028]),
the heater element 
Radomski is silent regarding the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Radomski is silent regarding the heater element being directly in contact with a surface the capillary element.
However Hendrick teaches a capillary wicking vaporizing system wherein the heater element being directly in contact with a surface the capillary element (“The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19)).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.
Regarding claim 19, Radomski discloses a method for manufacturing a vaporiser assembly for an aerosol- generating system, comprising: 
fabricating a capillary element from porous glass, the capillary element having a first end and a second end (opposite ends of stacked components 1 with 2), the first end of the capillary element configured to be fluidically connected to a liquid storage portion (liquid reservoir 3, figure 6) containing a liquid aerosol-forming substrate (liquid of liquid reservoir 3 [0028]), 
a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]), and providing a heater element at the second end of the capillary element (heater element 9 with 12 at top end, figure 4a),
the heater element exterior end (vapor producing end above liquid reservoir 3) of the capillary element (2/5/1)).
Radomski is silent regarding the capillary element having a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element, the pore size of the capillary element being homogenous across a cross section of the capillary element, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated.
However Lord teaches a capillary effect heated vaporizing device wherein the capillary element has a pore size gradient such that an average pore size of the capillary element transitions from larger pores at the first end of the capillary element to smaller pores at the second end of the capillary element (larger pores away from heating end “the porous material may have smaller pores in a region next to the heating element” [0028]) the pore size of the capillary element being homogenous across a cross section of the capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]), 
Wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element (the porous material is leak inhibited by the optimization for retention of vaporizing fluid “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027], in view of having smaller pores at the vapor producing end “The porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element” [0028]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (fluid is wicked from fluid source with large pore size to small pore size at heater/vapor producing end of porous medium “The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element. The liquid store may be configured to wick liquid onto the heating element” [0028-0029]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path, wherein a porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated is to increase the efficiency of liquid transfer “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029] while providing a retention of the fluid with the porous structure “The porous material may be optimized for liquid retention and wicking and/or for liquid glycerine retention and wicking.” [0027].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component conical profile created gradient of Radomski, with the homogenized gradient porous feature having smaller pores towards heating element/vapor producing area of Lord, to increase the liquid transfer efficiency while providing a retention (leak resistance) of the fluid with the porous structure.
Radomski is silent regarding the heater element being directly in contact with a surface the capillary element.
However Hendrick teaches a capillary wicking vaporizing system wherein the heater element being directly in contact with a surface the capillary element (“The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature” (column 2, lines 16-19)).
The advantage of the heater element being directly in contact with a surface the capillary element, is to better control temperature at medium to be heated so as prevent burning “Heater 32 achieves an improved temperature control and the ability to control the amount of E-liquid evaporating in time by varying the characteristics of the porous ceramic layer 36, such as thickness, size of pores, and porosity” (page 11, lines 19-21) “The ceramic layer that is provided on or adjacent the conductor enables effective control of heater temperature thereby preventing burning of components in the delivery fluid and/or other elements of the system,” (page 2, lines 16-21), and/or to reinforce the conductor “As a further effect the ceramic layer provides structure and stability to the conductor thereby increasing the strength and stability of the heater as a whole. This is especially relevant in case the system is applied as an E-cigarette. Such E-cigarette is subjected to many movements, vibrations and/or other impacts.” (page 2, lines 2-26).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radmoski with Hendrick, by modifying the heating element of Radomski that already faces away from the capillary element at a plane above the fluid reservoir, with the directly contact of heating element to capillary element feature of Hendrick, to better control temperature at medium to be heated so as prevent burning.

Regarding claim 20, Radomski discloses the method according to claim 19, Radomski further discloses wherein the fabricating is performed with a phase separation process, a sintering process (“sintered” fabrication method [0029]), or a sol-gel process.

Regarding claim 21, Radomski discloses the vaporiser assembly of claim 1, Radomski further discloses wherein the capillary element is a single element. (Capillary components 1 and 2 maybe same material “centered ceramic” [0023]. Additionally it would be obvious to make the capillary element as a single element, see MPEP 2144.04 V.B. Making Integral)
Further Lord teaches a capillary effect heated vaporizing device wherein the pore size of the capillary element is homogenous across a cross section of the single capillary element (a gradient transition of pore size in a wick along the flow direction of liquid into vapor, the pores respectively going from larger at liquid to smaller at change to vapor “the porous material may have smaller pores in a region next to the heating element and larger pores further from the heating element. The porous material may have a gradient of pore sizes ranging from smaller pores next to the heating element to larger pores further from the heating element” [0028]).
The advantage of a homogenous cross section of pore size along the liquid to vapor path of the single porous component, is to increase the efficiency of liquid transfer there through “The configuration of pores acts to determine the wicking effect of the storage medium, such that a more efficient means of transmission of liquid onto the heating element can be achieved” [0029]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Lord, by modifying or replacing the two porous component profile created gradient of Radomski, with the single porous component gradienting porous component of Lord, to increase the liquid transfer efficiency there through.

Regarding claim 22, Radomski as modified by Lord and Kotary teaches the vaporizer assembly according to claim 1, Radomski as already modified by Lord and Kotary teaches (Kotary Fig-1) a capillary wicking vaporizing system wherein a porosity of the smaller pores (3a) at the second end of the capillary element (Kotary 3) is configured to prevent a leakage of the liquid aerosol-forming substrate through the second end of the capillary element  (“the small pore section 3a could be placed where it is most likely to aid in the prevention of spilling or leaking of the liquid through the wick 3.” Kotary [0045]) while allowing passage of an aerosol through the second end of the capillary element based on a capillary action of the smaller pores as fabricated (element 3 is a wick and as such provides capillary movement and may be further heated to aid movement and vaporization “The present wick-based delivery system can also be combined with an electric heater to facilitate the release of the vaporizable material into the ambient air” Kotary [0047]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Horn (US 2015/0230522).

Regarding claim 5, the vaporiser assembly according to claim 1, Radomski is silent regarding wherein the heater element is structured as a metallic coating, a mesh heater, or a coil.
However it would be obvious to exchange the heating element type with any equivalent heating element known in the vapor producing art, see MPEP 2144.06 II. Substituting Equivalents Known For The Same Purpose.
Further Horn teaches (Fig-5) a heater element (120) that is structured as metal coil, or metal mesh or coating (“preferably the heating means comprises a metal coil, metal tape, or metal mesh” [0010]), [0030].
The advantage of a metal coil or metal mesh or coating as the heating element is to provide known equivalents of heat producing structure in vapor devices while also providing a sufficient contact of the heating element directly to the vaporizing substance for quality of vapor [0030].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Horn, by replacing the un-specified specifics of the resistance heater of Radomski, with the direct contact metal wire, mesh or coating resistance heater of Horn, to provide known equivalents of heat producing structure in vapor devices while also providing a sufficient contact of the heating element directly to the vaporizing substance for quality of vapor.

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Rabin (US 2009/0220222).

Regarding claims 8-15, Applicant discloses in the specifications regarding pore size [00010] “A porosity of the smaller pores at the second end of the capillary element is configured to hinder a leakage of the liquid aerosol-forming substrate through the second end of the capillary element while allowing passage of an aerosol through the second end of the capillary element”, therefore a finite range of poor sizes exist that, in relation to viscosity of the vaporizing fluid, would retain the fluid in the porous medium as well as wick the vaporizing fluid, Radomski also discloses the pore sizes with purpose for wicking and retaining the vaporizing fluid that may differ regarding fluid properties (anesthetic vs water) [0022], (additionally Radomaski as modified by Lord in claim 1 teaches a retention of fluid within the porous structure having reduced pore size at vapor producing end for retaining a liquid therein). While it would be obvious to someone with ordinary skill in the art at the time the invention was field to apply Routine Optimization in view of ranges of pore sizes that are capable of wicking while retaining vaporizing fluid, see MPEP 2145.05. 
In regards to Routine Optimization, Rabin teaches such an optimization of pore size in a vaporizer based on the physical properties of the vaporizing fluid “…as well as thermo-physical characteristics of liquids or vapors, it is necessary to use a thinner, smaller pore size porous member for the vaporization component” [0039].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to further modify Radomski in view of Rabin, by adding to the known feature of pore sizes capable of retaining liquid of Radomski in view of Lord, the optimization of pore sizes in regards to applied vaporizing liquids viscosity’s thereby retaining said vaporizing liquid while producing a vapor as taught by Rabin.   

Regarding claim 8, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.3 and 250 microns (please see rationale above, it would be obvious to choose pore sizes in the range between .03 and 250 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 9, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 0.5 and 100 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 0.5 and 100 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 10, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 1 and 20 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 1 and 20 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 11, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the smaller pores at the second end of the capillary element is between 2 and 8 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 2 and 8 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 12, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 5 and 500 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 5 and 500 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Regarding claim 13, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 10 and 250 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 10 and 250 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 14, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 15 and 100 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 15 and 100 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).

Regarding claim 15, Radomski discloses the vaporiser assembly according to claim 1, Rabin teaches wherein a size of the larger pores at the first end of the capillary element is between 20 and 50 microns (please see rationale above, it would be obvious to choose pore sizes in the range between 20 and 50 microns to retain fluids or wick fluid for vaporizing, in dependence on the fluids physical properties).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Radomski in view of Lord, Kotary and Hendrick and in further view of Thorens (US 2013/0306065).

Regarding claim 17, Radomski discloses the aerosol-generating system according to claim 16, Radomski further discloses further comprising: 
a liquid storage portion (3) liquid storage portion configured to receive the first end of the capillary element of the vaporiser assembly such that the capillary element comes into fluidic communication with the liquid aerosol-forming substrate stored in the liquid storage portion (portion 1 in “liquid” of reservoir 3, figure 2), a pore size of the capillary element configured to allow the liquid aerosol-forming substrate from the liquid storage portion to be conveyed from the first end of the capillary element to the second end of the capillary element by capillary action (“capillary wick” [0028]).
Radomski is silent regarding a detachable liquid storage component. 
However Thorens teaches a detachable liquid storage component (cartridge 113 [0060-0061]).
The advantage of a detachable liquid storage compartment, is to easily replace or refill the vaporizing source liquid [0045].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Radomski with Thorens, by modifying the undisclosed connection of the main body with liquid reservoir of Radomski, with the cartridge connection reservoir system of Thorens, to easily replace or refill the vaporizing source liquid.
 
Regarding claim 18, Radomski discloses the aerosol-generating system according to claim 17, Radomski further discloses further comprising: 
a sealing element (“jacket” [0022] figures 7a, 7b) disposed between a circumferential surface of the capillary element and the liquid storage portion to hinder a leakage of the liquid aerosol- forming substrate from the liquid storage portion (jacket keeps liquid from escaping [0022], [0029]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharam (US 2012/0024975) and Young (US 2004/0151598) teach the use of graded pore size of a wick for emitting a volatile material to aid a capillary section feeding a porous section, respectively see [0128] Sharam and [0088/0125] Young.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Spencer H. Kirkwood/           Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761